Title: James Madison to Bernard Peyton, 26 May 1828
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 26. 1828
                            
                        
                        
                        I inclose a note for renewing [ ] in Bank. If it cannot be done without [an immediate]
                            curtailment, it [will be] necessary to dispose of Tobacco [ ] hand for the purpose. Be so obliging [ ] to make for me the
                            annual payment due to the "Enquirer" With friendly respects
                        
                        
                            
                                J. M.
                            
                        
                    